Title: To George Washington from Theunis Dey, Robert Morris and Peter Wilson, c.20 July 1780
From: Dey, Theunis,Morris, Robert,Wilson, Peter
To: Washington, George


					
						[c.20 July 1780]
					
					The Memorial of the Subscribers on Behalf of the Inhabitants of the County of Bergen now Prisoners with the Enemy Humbly sheweth.
					That a Number of Persons borne on the Militia Rolls of this County, and active in defending their Country by Arms have in different Incursions of the Enemy been taken, some in Arms, and some out of their Beds, and carried into New-York, where they remain in close Confinement, and are by the Enemy in every Respect considered and treated as Prisoners of War.
					That in Pursuance of the Recommendation of Congress contained in their Resolutions of the 13th of January last, the State Commissariates was, by a Law passed at the last Sitting of the General Assembly of this State, abolished, and the Business of Exchange, which, as far as respected the Inhabitants of this State & Prisoners by them taken, had before been transacted by a Commissary under the Appointment of the State, is now expressly and solely vested in the Commissary General of Prisoners of the United States, his Deputy or Assistants.
					That according to these Resolutions, as your Memorialists understand them, the Prisoners taken by the Militia of any State, are first to be exchanged for the Militia of that State in the Hands of the Enemy.
					That the Deputy Commissary of Prisoners, when lately sollicited to propose an Exchange of the Militia of this County now in Captivity, for the Prisoners taken by the Militia, and by them delivered into his Custody has declared that no Exchange can be made without the

Express Direction of your Excellency. That many of the Persons from this County, now in Captivity, have Families, which by their Absence are reduced to great Distress, and some of them to want of Bread.
					That it has been the Uniform Practice, while the Business of Exchange rested in a Commissary appointed under the Direction of the State, to give in Exchange for such of the Militia taken by the Enemy, as have manifested their Friendship to their Country by taking Arms in its Defence, the Prisoners by them taken from the Enemy, and the Enemy in like Manner have readily exchanged the Militia within their Lines, but in what Manner, your Memorialists are not possessed of Facts sufficient to assert with Precision—That we conceive, if Soldiers or Sailors are not permitted to be exchanged for the Militia who voluntarily turn out in defence of their Country, whether actually taken in Arms, or otherwise, they will seldom be exchanged at all, as few others than Soldiers or Sailors can be taken from the Enemy; the Consequence of which will probably be, that either the Militia will be induced to comply with the often repeated, and as often rejected Sollicitations of the Enemy to lay down their Arms, and make their Peace, or the Enemy will play a surer Game, and, by making repeated Incursions, and harrassing them continually, will weary them into an Acceptance of Paroles for their Observance of a quiescent Conduct, & thereby render the Strength of the State in a great Measure useless.
					Impressed with these Considerations, we think it our Duty to request your Excellency to take the Premises into Consideration, and to signify your Pleasure therein to your Memorialists, not doubting but your Humanity and Sympathy for the Distressed of every Denomination will enduce your Excellency to do every thing in Behalf of the unhappy Prisoners consistent with your Duty. And your Memorialists shall pray &c.
					
						Theunis DeyRobt MorrisPeter Wilson
					
				